Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action.  

Restriction by Original Presentation
     The amended claims 5 and 7 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
            I) Original claim 5 (including claim 7), and currently amended claim 6, directed to a Faraday rotator consists of an oxide containing ytterbium oxide (Yb2O3) and manufactured by a ceramic manufacturing process, wherein the oxide is allowed to contain an oxide of a metal other than ytterbium, and the proportion of ytterbium in all metal atoms in the oxide is 80% or more.
           II) While the newly amended claim 5 (including claim 7) directed to 
Faraday rotator consists of an oxide containing ytterbium oxide (Yb203) and manufactured by a ceramic manufacturing process, wherein the oxide is allowed to contain cerium oxide (CeO2), and the proportion of ytterbium in all metal atoms in the oxide including the cerium oxide (CeO2) is 80% or more.
If the above group claims were originally presented in the application then there would have been restriction/election requirement and the applicant had been required to elect one of the cited groups for examination. 
Since applicant has received an action on the merits for the originally presented invention, the invention of claim 6 has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 5 and 7 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Note also that at the time allowance if the applicant includes all the limitations of the allowable subject matter into the withdrawn claim 1, then claim 1 and its dependent  claims maybe adjoined for allowance.   

Allowable Subject Matter
Claim 6 is currently allowed, because the prior art of record, taken alone or in combination, fails to disclose or render obvious ‘wherein the oxide contains cerium oxide (CeO2) as an oxide of a metal other than ytterbium, and the proportion of cerium in all metal atoms in the oxide is 20% or less’ in combination with the rest of the limitations of the base claim. 

Response to Argument and Amendments
Applicant's arguments filed on10/12/22, have been considered but are moot in view of the above allowance of the elected claim 6 and withdrawal of claims 5 and 7, as specified above.
 
            Applicant is kindly advised to appropriately narrow the scope of the invention--without changing the scope of the originally presented claim(s) through  deletion of the essential limitation(s) of the claim(s)--in order to facilitate allowance of the application.





THIS ACTION IS MADE FINAL

This action in response to applicant’s amendments made FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAVEH C KIANNI/               Primary Examiner, Art Unit 2883